Beck, J.
1. A and B (the latter being a corporation) brought their equitable petition against the defendants for recovery of the possession of lands, injunction, receiver, and other equitable relief. In the petition it was alleged that the title to the land was in A, and that the right of possession was in B under a bond for title, executed' by A to B, and that the defendants refused to deliver possession. The allegation in the petition showed title in A (one of the plaintiffs), and the Tight of possession in B. Held, {a) that the petition stated a cause of action good as against a general demurrer. (6) The demurrer on the ground that there was a misjoinder of parties plaintiff was properly overruled.
2. Although the land sued for comprised two distinct lots of land, the title to which came into A by two distinct claims of title, a single suit, of the character above indicated, could be maintained for the recovery of both against the same defendants.
Argued November 9, 1908.
Decided March 10, 1909.
Equitable petition. Before Judge Pendleton. Pulton superior court. February 4, 1908.
Robert L. Rodgers, for plaintiffs in error.
Lewis W. Thomas and James L. Anderson, contra
3. Exceptions to the verdict, which was general in its nature and in favor of the plaintiffs, on the ground that the same was contrary to law, will not be considered, there not being in the record any of the evidence heard on the trial, and the evidence not being specified as material to an understanding of the errors complained of.
4. The special demurrers, so far as they were meritorious, were met by appropriate amendments.
5. All the rights of the defendants under the verdict were protected by the decree rendered, and the criticisms upon the decree are without merit. Judgment affirmed.

All the Justices concur.